Citation Nr: 1120887	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) under the provisions of 38 U.S.C.A § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision that denied entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In March 2011, the appellant testified at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The Veteran died in June 2005.  

2.  The Veteran was not evaluated as being totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of separation from service, nor was he a former prisoner of war who died after September 30, 1999.  


CONCLUSION OF LAW

The criteria for DIC under the provisions of 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

Analysis

Where a veteran's death is not determined to be service- connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the Veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

In this case, at the time of the Veteran's death, he was service-connected for post-traumatic stress disorder (PTSD) (rated 50 percent); a lumbar spine disability (rated 40 percent); a cervical spine disability (rated 30 percent); acne conglobate (rated 30 percent); a right shoulder disability (rated 20 percent); a left shoulder disability (rated 20 percent); diabetes mellitus, type 2 (rated 20 percent); a right knee disability (rated 10 percent); a left knee disability (rated 10 percent); and for a dorsal spine disability (rated 10 percent).  The combined disability rating was 90 percent from October 20, 1995 to December 28, 1995; 100 percent from May 16, 1996 to July 31, 1996 (pursuant to a temporary total rating (38 C.F.R. § 4.29) based on hospitalization); 90 percent from August 1, 2006; and 100 percent from September 11, 2001.  The Veteran was also assigned a total rating based on individual unemployability (TDIU rating) from October 20, 1995 to September 10, 2001.  Therefore, the Veteran was continuously rated totally disabled (with a TDIU rating from October 20, 1995 to September 10, 2001, and a 100 percent combined rating from September 11, 2001 to is death on June 23, 2005) for a period of over 9 and a half years.  

The appellant essentially contends that the Veteran was totally disabled well before a TDIU rating was assigned, effective October 20, 1995.  She specifically indicates that the Veteran was permanently and totally disabled prior to his date of his claim for a TDIU rating (October 20, 1995).  

Here, the Veteran filed a claim for a TDIU rating on October 20, 1995, and that is the date from which the RO assigned the TDIU rating.  

In reviewing the relevant evidence, the Board notes that in his October 20, 1995 Application for Increased Compensation Based on Unemployability, the Veteran reported that his disability affected his full-time employment on October 9, 1995.    He stated that he last worked full time on October 6, 1995.  He indicated that the date he became too disabled to work was October 9, 1995.  The Veteran reported that he worked at Chrystal Print, Inc., in the human resources department, from March 1990 to May 1995.  He indicated that he worked 50 hours per week and that he had lost 8 days due to illness.  The Veteran stated that he then worked at "TTI" from May 1995 to October 1995.  He related that he worked 40 hours per week and that he lost 9 days during that time to illness.  The Veteran indicated that he left his last job due to his disability.  

A prior May 11, 1995 separation agreement from Chrystal Print, Inc., indicated that the Veteran desired to voluntarily resign from the company and that the company accepted his resignation.  It was noted that the Veteran and the company desired to fully and finally settle all matters between them, including any matters that might arise from the Veteran's employment with the company, and the termination of that employment.  The separation agreement indicated that the Veteran resigned, effective May 11, 1995, and that he received full regular severance pay for the month of May 1995.  

Private and VA treatment records dated from February 1990 to January 1996 show that the Veteran was treated for numerous disorders.  

For example, a January 1996 memorandum from a VA social worker noted that the Veteran was applying for 100 percent service-connected compensation.  The social worker indicated that the Veteran was service-connected for multiple disorders and that he had a combined disability rating of 80 percent at that time.  The social worker stated that the Veteran had been unemployed since "November" 1995.  The social worker commented that the Veteran had a good work history and that he had held positions for long periods of time in the field of human resources.  It was noted that the Veteran had worked for the government and for private agencies.  The social worker indicated that the Veteran last worked at Tank Technology Incorporated as a vice president of human resources.  The social worker stated that the Veteran was let go after five months and that he was told his position was being eliminated.  The social worker indicated that the Veteran believed that he was let go because he missed too many days of work due to his infirmities.  

As to an assessment, the social worker indicated that the Veteran was alert and oriented.  The social worker reported that the Veteran was cooperative and revealing and that his education included three years of college.  It was noted that the Veteran's posture appeared stiff, especially around the neck, and that the Veteran complained of stiffness in his back, as well as neck pain.  The social worker remarked that he believed that the Veteran was partly depressed at his poor health and at the realization that it would be hard for him to obtain work.  The social worker commented that the Veteran was correct that due to his age and infirmities, employers might be reluctant to hire him.  

A January 1996 statement from B. A Heyl, M.D., indicated that the Veteran was initially seen for a psychiatric evaluation in December 1995.  Dr. Heyl indicated that the Veteran was suffering from symptoms of depression and PTSD related to his past military service in Vietnam.  Dr. Heyl stated that the Veteran continued to suffer from sleep disturbances with vivid nightmares of combat in Vietnam and that he had also experienced spontaneous weeping during the day, with fairly marked irritability.  Dr. Heyl reported that the Veteran had recently responded with some clinical improvement in his depression.   

A January 1996 VA orthopedic examination report noted that the Veteran reported that he had not worked since October 1995.  The Veteran indicated that because he could not sit for long periods due to his arthritis, he had difficulty in obtaining work.  The diagnoses were ankylosing spondylitis of the cervical lumbosacral spine and rheumatoid arthritis of both shoulders and both knees.  The examiner commented that it was his opinion that the Veteran's arthritic condition had limited him in obtaining gainful employment.  

A subsequent February 1996 statement from a VA social worker noted that the Veteran had a number of physical problems for which he was service-connected.  It was noted that the Veteran's service-connected disorders included rheumatoid arthritis, as well as dermatitis, which covered a large area of his body.  The social worker indicated that such disorders limited what the Veteran could do.  It was noted that the Veteran reported that he had been told by Dr. Heyl, as well as people at VA, that he should not be working.  The social worker indicated that, over the years, the Veteran's jobs had included working as a manager of human resources for a printing company and working as a vice president of a company that made compressed air and water tanks.  The social worker remarked that the Veteran discontinued working in October 1995 because of his physical and emotional problems.  

As to an assessment, the social worker indicated that the Veteran was depressed.  The social worker reported that the Veteran had a number of vegetative signs and that he was concerned about his level of lethality, particularly in light of a close suicidal attempt a few weeks earlier.  The social worker indicated that the Veteran had many symptoms of PTSD and that he would diagnosis the Veteran with PTSD, which resulted from his experiences in Vietnam.  The social worker commented that such problems were aggravated by the Veteran's physical problems and his unemployment.  

A March 1996 RO decision denied the Veteran's claim for a TDIU rating.  

In April 1996, the Veteran filed a new claim for a TDIU rating.  

In an April 1996 statement, the Veteran reported that he worked until October 1995.  The Veteran stated that he noticed in 1993 that he just could not physically handle working long hours anymore.  He indicated that, at that time, he was having increased pain and stiffness in his upper and lower extremities and that he often came into work late.  The Veteran reported that he voluntarily left Crystal Print, Inc., in May of 1995 and started working at "TTI".  He stated that while at "TTI", he was given two weeks of vacation through December of 1995 and then three weeks of vacation for 1996.  The Veteran reported that he used all of his vacation by September 1995 due to his physical conditions.  He stated that he confided in a co- worker that he used his vacation days for sick days and discussed all of his medical problems.  The Veteran indicated that the following Monday, he was told that his job was terminated/eliminated and that it was effective immediately.  The Veteran remarked that he currently did not stand a chance of obtaining gainful, full-time, quality employment.  

An April 1996 lay statement from T. W., the president of Career Development Group, indicated that although the Veteran had the experience and ability to serve organizations as a human resource professional and/or administrative manager, in his opinion the Veteran faced several barriers to finding and acquiring appropriate employment.  T. W. indicated that the Veteran did not have a college degree; had physical limitations; had recent employment transitions; and lacked extensive professional development.  T. W. also referred to the Veteran's age.  T. W. reported that while no single item might be a sufficient barrier to re-employment as a human resource professional or administrative manager, the combination of those factors would likely result in a prolonged job search at best.  

An April 1996 VA psychiatric examination report noted the Veteran reported that he worked as disabled veterans outreach officer from 1979 to 1984 and that he was a human resources and personnel manager from 1984 through 1990.  The Veteran indicated that in 1990, he went to work for Crystal Print, Inc., and that he worked there through May 1995.  The Veteran stated that he then transitioned to a job at "Tank Technology" and that he worked at that company until October 1995.  The examiner indicated that the Veteran did not describe having significant difficulties because of his temper or acting out behavior, and that he did not acknowledge any history of dismissal from recent jobs due to emotional instability.  The examiner stated that the Veteran reported that he was frustrated in his recent jobs because they required him to do the dirty work for people above him in the organization.  It was noted that the Veteran indicated that he had to conduct a variety of lay-offs and deal with problems that were not his responsibility.  

The examiner reported that the Veteran presently described concerns about finding new employment and that he had gone to a career development counselor who indicated that because of the Veteran's physical problems and his age, it would be difficult for him to find professional work.  The Veteran indicated that he worried whether he was ready to return to work and he stated that he was particularly concerned about his emotion withdrawal, emotional lability, and his suicidal ideas.  It was noted that the Veteran was also concerned about problems with his memory and concentration.  The diagnoses were uncomplicated bereavement; adjustment disorder, with mixed disturbance of emotions and conduct; PTSD, delayed onset; and alcohol abuse, in remission.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  

An April 1996 RO decision, in pertinent part, granted a TDIU rating, effective October 20, 1995.  The RO also granted service connection for PTSD, effective December 28, 1995.  

The Board observes that while the Veteran suffered with a great degree of disability for some time prior to his October 1995 claim for a TDIU rating, the fact remains that there is absolutely nothing in the claims file or in the testimony provided by the appellant at the hearing that can change the fact that the Veteran's service-connected disabilities were only rated totally disabling for over nine and a half years, but less than 10 years, prior to his death.  The evidence discussed above shows that the Veteran was clearly working full-time until October 1995.  The Veteran specifically indicated that he last worked full time October 6, 1995, and that the date he became too disabled to work was October 9, 1995.  The law and regulations pertaining to these benefits are quite clear and they dictate the outcome in this matter.  

As the Veteran's service-connected disabilities were not continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of his separation from service, the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  

Accordingly, although the Board is sympathetic to the appellant in this matter, her claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


